





COMCAST CORPORATION
2002 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
(As Amended And Restated, Effective December 5, 2017)
1.    BACKGROUND AND PURPOSE
COMCAST CORPORATION, a Pennsylvania corporation, hereby amends and restates the
Comcast Corporation 2002 Non-Employee Director Compensation Plan, effective
December 5, 2017, except as otherwise specifically provided herein. The purpose
of the Plan is to provide Non-Employee Directors of COMCAST CORPORATION (the
“Company”) with compensation for services to the Company.
2.
DEFINITIONS

              (a)    “Annual Retainer” means the amount payable for service as a
Non-Employee Director for a calendar year, as a member of the Board, and as a
member of one or more Committees as determined under Paragraph 3(a) of the Plan.


         (b)     “Board” means the Board of Directors of the Company.


         (c)     “Board Meeting” means a meeting of the Board, whether in person
or by telephone.


         (d)     “Committee” means a duly-constituted committee of the Board.


         (e)    “Committee Meeting” means a meeting of a Committee, whether in
person or by telephone, other than a meeting of a Committee that is convened and
held during a Board Meeting.


         (f)    “Company” means Comcast Corporation, a Pennsylvania corporation,
including any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.


              (g)     “Deferred Compensation Plan” means the Comcast Corporation
2005 Deferred Compensation Plan, as amended from time to time, or such other
more recently-adopted plan pursuant to which a Non-Employee Director may elect
to defer the receipt of compensation for service as a Non-Employee Director.


(h)    “Director Emeritus” means an individual designated by the Board, in its
sole discretion, as Director Emeritus, pursuant to the Board’s Director Emeritus
Policy.


(i)    “Fair Market Value” means:


              (i)    If Shares are listed on a stock exchange, Fair Market Value
shall be determined based on the last reported sale price of a Share on the
principal exchange on which Shares are listed on the date of determination, or
if such date is not a trading day, the next trading date.
             (ii)    If Shares are not so listed, but trades of Shares are
reported on the Nasdaq National Market, Fair Market Value shall be determined
based on the last quoted sale price of a





--------------------------------------------------------------------------------





Share on the Nasdaq National Market on the date of determination, or if such
date is not a trading day, the next trading date.
              (iii)    If Shares are not so listed nor trades of Shares so
reported, Fair Market Value shall be determined by the Committee in good faith.


         (j)    “Non-Employee Director” means an individual who is a member of
the Board, and who is not an employee of the Company, including an individual
who is a member of the Board and who previously was an employee of the Company.


         (k)    “Plan” means the Comcast Corporation 2002 Non-Employee Director
Compensation Plan, as set forth herein, and as amended from time to time.


              (l)    “Plan Year” means the calendar year.


(m)    “Restricted Stock Plan” means the Comcast Corporation 2002 Restricted
Stock Plan (or such other more recently-adopted generally applicable plan
pursuant to which the Company grants restricted stock or restricted stock
units).


(n)    “Restricted Stock Unit” means a Restricted Stock Unit granted under the
Restricted Stock Plan.


         (o)    “Share” means a share of Comcast Corporation Class A Common
Stock, par value $0.01.


3.    NON-EMPLOYEE DIRECTOR COMPENSATION


(a)    Non-Employee Director Compensation Package. Effective January 1, 2018,
Non-Employee Directors shall be entitled to payments, grants and awards
determined as follows:


            (i)     Annual Retainer. The Annual Retainer for service to the
Company as a Non-Employee Director shall be $110,000.


(ii)    Board Meeting Fee ; Committee Meeting Fee; Other Assignments. No fee
shall be payable for attendance in person or via telephone at a Board Meeting or
Committee Meeting. A fee of $2,500 shall be paid when a member of the Board
attends a meeting (other than a Board Meeting or Committee Meeting) or conducts
business on behalf of the Company in his or her capacity as a Director.


(iii)     Annual Retainer: Chair - Audit Committee. The Annual Retainer for
service as Chair of the Audit Committee shall be $40,000    


(iv)    Annual Retainer: Member - Audit Committee. The Annual Retainer for
service as a member of the Audit Committee shall be $15,000.


(v)    Annual Retainer: Chair - Compensation Committee. The Annual Retainer for
service as Chair of the Compensation Committee shall be $40,000.


                   (vi)    Annual Retainer: Member - Compensation Committee. The
Annual Retainer for service as a member of the Compensation Committee shall be
$15,000.







--------------------------------------------------------------------------------





                   (vii)     Annual Retainer: Chair -- Governance and Directors
Nominating Committee. The Annual Retainer for service as Chair of the Governance
and Directors Nominating Committee shall be $20,000.


(viii)    Annual Retainer: Member -Governance and Directors Nominating
Committee. The Annual Retainer for service as a member of the Governance and
Directors Nominating Committee shall be $12,500.


(ix)    Annual Retainer: Chair - Any Committee of the Board other than the Audit
Committee, the Compensation Committee or the Governance and Directors Nominating
Committee. The Annual Retainer for service as the Chair of any committee of the
Board other than the Audit Committee, the Compensation Committee or the
Governance and Directors Nominating Committee shall be $10,000.


(x)    Annual Retainer: Member - Any Committee of the Board other than the Audit
Committee, the Compensation Committee or the Governance and Directors Nominating
Committee. The Annual Retainer for service as a member of any committee of the
Board other than the Audit Committee, the Compensation Committee or the
Governance and Directors Nominating Committee shall be $7,500.


              (xi)    Stock Grants. Except as otherwise specifically provided
below, this Paragraph 3(a)(xi) shall apply as of November 20 each Plan Year
beginning after 2017.
    (A)     The Board shall grant Restricted Stock Units for Shares having a
Fair Market Value on the date of grant of $185,000, rounded, if necessary, to
the next higher whole Share, provided that with respect to each individual who
first becomes a Non-Employee Director on or after January 1, 2018, the Board
shall grant Restricted Stock Units for Shares determined as follows:
Date of Commencement of Service as a Non-Employee Director
Number of Shares Subject to Grant of Restricted Stock Units
After November 20 of a Plan Year and before the next following February 20
Shares having a Fair Market Value on the date of grant of $185,000
On or after February 20 of a Plan Year and before the next following May 20
Shares having a Fair Market Value on the date of grant of $138,750
On or after May 20 of a Plan Year and before the next following August 20
Shares having a Fair Market Value on the date of grant of $92,500
On or after August 20 of a Plan Year and before the next following November 20
Shares having a Fair Market Value on the date of grant of $46,250



Each Restricted Stock Unit shall (1) be fully and immediately vested on the date
of grant, and (2) bear such other terms and conditions as shall be determined by
the Board in its discretion.


               (B)     In the event that Shares are changed into or exchanged
for a different number or kind of shares of stock or other securities of the
Company, whether through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split-up or other substitution of
securities of the Company, the number and class of shares of stock subject to
the grant of Restricted Stock Units under the Plan shall be adjusted consistent
with the adjustment made pursuant to the Restricted Stock Plan, and such
adjustment shall be effective and binding for all purposes of this Plan.    


        (b) Payment Practices. Payments, grants and awards described in
Paragraph 3(a) of the Plan shall be subject to the following payment practices:







--------------------------------------------------------------------------------





(i)    Except to the extent deferred under the Deferred Compensation Plan,
Annual Retainer payments described in Paragraphs 3(a)(i), 3(a)(iii), 3(a)(iv),
3(a)(v), 3(a)(vi), 3(a)(vii), 3(a)(viii), 3(a)(ix) and 3(a)(x) are payable as
soon as reasonably practicable following the close of each calendar quarter, in
arrears. Payments shall be pro-rated for partial years of service as a
Non-Employee Director or on a Committee of the Board, so that a Non-Employee
Director shall be entitled to one-quarter of each Annual Retainer payment
referenced in this Paragraph 3(b)(i) for each calendar quarter within which such
Non-Employee Director has one or more days of service as a Non-Employee Director
or as a member of a Committee of the Board, as applicable.


                   (ii)    A Non-Employee Director may elect to receive up to
50% of the Annual Retainer amount described in Paragraph 3(a)(i) in the form of
Shares issuable pursuant to a grant of fully-vested Restricted Stock Units under
the Restricted Stock Plan. The number of Shares payable to a Non-Employee
Director shall be determined based on the closing price of Shares on the last
business day of each calendar quarter and rounded, if necessary, to the next
higher whole Share.


              (c)     Special Rules and Payment Practices for Director Emeritus
Compensation.


                   (i)     Except as otherwise provided in Paragraph 3(c)(ii)
and Paragraph 3(c)(iii), for the duration of an individual’s service to the
Company as a Director Emeritus, the Director Emeritus such shall be entitled to
compensation on the same basis as a Non-Employee Director as described in
Paragraph 3(a) and subject to the same payment practices as apply to a
Non-Employee Director as described in Paragraph 3(b).


                   (ii)     Paragraph 3(b)(iii), relating to a Non-Employee
Director’s elect to receive up to 50% of the Annual Retainer amount described in
Paragraph 3(a)(i) in the form of Shares, shall not apply to a Director Emeritus.
All Annual Retainer payments to a Director Emeritus shall be in the form of
cash.


                   (iii)     This Paragraph 3(c)(iii) shall apply to a Director
Emeritus in lieu of the Stock Grant provisions of Paragraph 3(a)(xiii). On
November 20, 2018 and each anniversary thereof (or the next following business
day if November 20th is not a business day) during which the Director Emeritus
is serving as such, the Company shall pay each Director Emeritus a single cash
lump sum of $185,000.


4.    ADMINISTRATION OF THE PLAN


The Plan shall be administered by the Board. Subject to the express terms and
conditions set forth in the Plan, the Board shall have the power, from time to
time, to interpret the Plan’s provisions, prescribe, amend and rescind rules and
regulations for the Plan, and make all other determinations necessary or
advisable for the administration of the Plan. The determination of the Board in
all matters as stated above shall be conclusive.


5.    TAXES


The Company shall withhold the amount of any federal, state, local or other tax,
charge or assessment attributable to the grant of any Award or lapse of
restrictions under any Award as it may deem necessary or appropriate, in its
sole discretion.


6.    AMENDMENT AND TERMINATION







--------------------------------------------------------------------------------





The Plan may be amended or terminated by the Board at any time. No accrued right
to payment as determined under Paragraph 3 shall be affected by any such
termination or amendment without the written consent of the affected
Non-Employee Director.


7.    EFFECTIVE DATE


The effective date of this amendment and restatement of the Plan is December 5,
2017. The original effective date of the Plan is November 18, 2002.


8.    GOVERNING LAW


The Plan and all determinations made and actions taken pursuant to the Plan
shall be governed in accordance with Pennsylvania law.


COMCAST CORPORATION
    




BY: /s/ David L. Cohen                
    




ATTEST: /s/ Arthur R. Block            





























































--------------------------------------------------------------------------------







SCHEDULE I
COMCAST CORPORATION
NON-EMPLOYEE DIRECTOR COMPENSATION
EFFECTIVE AS OF DECEMBER 5, 2017


Director Annual Retainer
$110,000, subject to election to receive up to half in the form of Comcast
Corporation Class A Common Stock
Board or Committee Meeting Fee
None A fee of $2,500 shall be paid when a member of the Board attends a meeting
(other than a Board or Committee meeting) or conducts business on behalf of the
Company in his or her capacity as a Director.
Audit Committee Annual Retainer - Chair
$40,000
Compensation Committee Annual Retainer - Chair
$40,000
Governance and Directors Nominating Committee Annual Retainer - Chair
$20,000
Other Committee Annual Retainer - Chair
$10,000
Audit Committee Annual Retainer - Member
$15,000
Compensation Committee Annual Retainer - Member
$15,000
Governance and Directors Nominating Committee Annual Retainer - Member
$12,500
Other Committee Annual Retainer - Member
$7,500
Annual Restricted Stock Unit Grant
Shares having a Fair Market Value on the date of grant of $185,000














